—Appeal from a judgment of the Supreme Court (Torraca, J.), entered March 10, 1994 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating prison disciplinary rules prohibiting inmates from assaulting prison officials, refusing a direct order and possessing a weapon and now raises a number of challenges to this administrative determination. Contrary to petitioner’s assertion, we find that the Hearing Officer conducted the hearing in a fair and impartial manner. We further find that petitioner was not prejudiced by the delay in the commencement and conclusion of the hearing. Accordingly, we reject petitioner’s claims that he was deprived of due process. Petitioner’s remaining contentions are either lacking in merit or have not been preserved for appellate review.
Cardona, P. J., Mercure, Crew III, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.